In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00177-CR
____________

JOSE LUIS ALEMAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1052980 



 
MEMORANDUM  OPINION
          Appellant pleaded guilty to the felony offense of aggravated kidnapping and,
in accordance with a  plea bargain agreement with the state, the trial court sentenced
appellant to confinement for 30 years.  Appellant filed a timely pro se notice of
appeal. 
                    In a plea-bargained case in which the punishment assessed does not
exceed the plea agreement, a defendant may appeal only those matters that were
raised by written motion filed and ruled on before trial, or after obtaining the trial
court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d
645, 648-49 (Tex. Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim.
App. 2001).
          The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
          We note that appellant also waived his right to appeal.  See Buck v. State, 45
S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
          Accordingly, we dismiss the appeal for lack of jurisdiction.
 All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Justices Keyes, Alcala and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).